Exhibit 10.1


 
 
 
 
 
 
 
CONTANGO ORE, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
This REGISTRATION RIGHTS AGREEMENT, dated as of November 15, 2016 is by and
among Contango ORE, Inc., a company duly incorporated and existing under the
laws of Delaware (together with any successor entity, herein referred to as the
“Company”), and the purchasers set forth on the signature page below
(collectively, the “Purchasers”).
 
RECITALS
 
A.            Pursuant to the Subscription Agreements, dated as of March 22,
2013, among the Company and each Purchaser (the “Subscription Agreements”), the
Purchasers purchased from the Company units, each consisting of a share of
Common Stock and a warrant to purchase shares of common stock of the Company
(collectively, the “Warrants”) at an exercise price of $10.00 per share.
 
B.            On September 14, 2016, the Company issued a Special Limited Offer
to Holders of Warrants, pursuant to which existing holders of the Warrants were
granted the offer to exercise their Warrants for shares of Common Stock at a
reduced exercise price of $9.00 per share of Common Stock (the “Exercise
Offer”).
 
C.            To induce the Purchasers to exercise all or a portion of the
Purchasers’ Warrants pursuant to the Exercise Offer, the Company has agreed to
provide registration rights with respect to the shares of Common Stock acquired
upon exercise of the Warrants in the Exercise Offer (the “Shares”).
 
D.            The Purchasers have elected to exercise all or a portion of the
Purchasers’ Warrants in the Exercise Offer, and have acquired in the Exercise
Offer the number of Shares set forth next to each such Purchaser’s name on the
signature page hereto.
 
AGREEMENT
 
The parties hereby agree as follows:
 
1.            Definitions.  Capitalized terms used in this Agreement without
definition shall have their respective meanings set forth in the Subscription
Agreements or the Warrants, as applicable.  As used in this Agreement, the
following capitalized terms shall have the following meanings:
 
“Affiliate”:  Of any specified person, means any other person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified person.  For purposes of this definition, “control” of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person, whether by contract or otherwise.
 
“Agreement”:  This Registration Rights Agreement, as amended from time to time.
 
“Amendment Effectiveness Deadline Date”:  As defined in Section 4(b)(i) hereof.
 
“Blue Sky Application”:  As defined in Section 6(a)(i) hereof.
 
1

--------------------------------------------------------------------------------

 
“Business Day”:  A day, other than a Saturday or Sunday, that in the City of New
York, is not a day on which banking institutions are authorized or required by
law, regulation or executive order to close.
 
“Closing Date”:  The Expiration Date (as defined in the Exercise Offer).
 
“Common Stock”:  The common stock of the Company, par value $0.01.
 
“Company”:  As defined in the preamble hereto.
 
“Demand Notice”:  As defined in Section 2(a) hereof.
 
“Demand Registration”:  As defined in Section 2(a) hereof.
 
“Effectiveness Period”:  As defined in Section 2(b) hereof.
 
“Exchange Act”:  Securities Exchange Act of 1934, as amended.
 
“Exercise Offer”: As defined in the recitals hereto.
 
“Holder”:  A Person who owns, beneficially or otherwise, Registrable Securities.
 
“Indemnified Holder”:  As defined in Section 6(a) hereof.
 
“Indemnified Party”:  As defined in Section 6(c) hereof.
 
“Indemnifying Party”:  As defined in Section 6(c) hereof.
 
“Majority of Holders”:  Holders holding over 50% of the Registrable Securities
outstanding.
 
“Notice and Questionnaire”:  A written notice executed by the respective Holder
and delivered to the Company containing substantially the information called for
by the Selling Securityholder Notice and Questionnaire attached as Annex A
hereto.
 
“Notice Holder”:  On any date, any Holder of Registrable Securities that has
delivered a completed Notice and Questionnaire to the Company on or prior to
such date.
 
“Person”:  An individual, partnership, limited liability company, corporation,
company, unincorporated organization, trust, joint venture, a government or
agency or political subdivision thereof or any other legally recognized entity.
 
“Prospectus”:  The prospectus included in a Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.
 
“Purchasers”:  As defined in the preamble hereto.
2

--------------------------------------------------------------------------------

 
“Registrable Securities”:  (a) Each share of Common Stock issued to the Holders
pursuant to the exercise of Warrants in the Exercise Offer, and (b) any shares
of Common Stock issued as a dividend or other distribution with respect to, or
in exchange for, or in replacement of, the Common Stock issued in clause (a). 
As to any particular Registrable Securities, such securities shall cease to be
Registrable Securities on:
 
(i)            the date on which such share of Common Stock has been resold
pursuant to a Registration Statement;
 
(ii)            other than for the purposes of, to the extent applicable
thereto, Sections 4 and 6, the date on which such share of Common Stock is
transferred in compliance with Rule 144(k) under the Securities Act;
 
(iii)            the date on which such share of Common Stock has been otherwise
transferred, and new certificates not bearing a legend restricting further
transfer shall have been delivered by the Company and subsequent disposition of
them shall not require registration or qualification under the Securities Act;
or
 
(iv)            the date on which such share of Common Stock ceases to be
outstanding (whether as a result of repurchase and cancellation or otherwise).
 
“Registration Statement”:  A registration statement required to be filed
hereunder pursuant to Section 2(b), including the Prospectus, amendments and
supplements to any such registration statement or Prospectus, including pre-and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference in any such registration
statement.
 
“SEC”:  Securities and Exchange Commission.
 
“Securities Act”:  Securities Act of 1933, as amended.
 
“Shares”:  As defined in the recitals hereto.
 
“Shelf Registration”:  As defined in Section 2(b) hereof.
 
“Subscription Agreements”:  As defined in the recitals hereto.
 
“Suspension Notice”:  As defined in Section 4(e) hereof.
 
“Suspension Period”:  As defined in Section 4(e) hereof.
 
“Transfer Agent”:  Computershare Investor Services.
 
“Warrants”: As defined in the recitals hereto.
 
Unless the context otherwise requires, the singular includes the plural, and
words in the plural include the singular.
 
3

--------------------------------------------------------------------------------

 
2.                   Demand Registration.
 
(a)            At any time after the Closing Date but before three (3) years
after the Closing Date, the Holders shall have the right, by written notice
delivered to the Company (such notice, a “Demand Notice”), to require the
Company to register (the “Demand Registration”) under the Securities Act not
less than 20% and up to 100% of the Registrable Securities.  The number of
Demand Registrations pursuant to this Section 2(a) shall not exceed two (2).
 
(b)            The Company shall file each Registration Statement prepared in
connection with a Demand Registration within ninety (90) days of the date on
which the Company received the Demand Notice and shall use its commercially
reasonable efforts to cause the same to be declared effective by the SEC within
one hundred eighty (180) days of the date on which the Company received the
Demand Notice and prepare and file with the SEC a Prospectus that will be
available for resales by the Holders of Registrable Securities.  The Company
shall keep the Demand Registration effective for a period of ninety (90) days,
or six (6) months (the “Effectiveness Period”) if a Demand Registration is
requested to be a shelf registration (a “Shelf Registration”) from the date on
which the SEC declares such Registration Statement effective or such shorter
period which will terminate upon the distribution of all Registrable Securities
pursuant to such Registration Statement.
 
(c)            Subject to the conditions set forth in Section 2(a) hereof, the
Holders may, at any time, make a written request for a Demand Registration.  All
requests made pursuant to this Section 2 will specify the number of Registrable
Securities to be registered and will also specify the intended methods of
disposition thereof.  If the Holders intend to distribute the Registrable
Securities covered by the request by means of a registered public offering
involving an underwriting, then the Demand Notice shall so state.  In such
event, the Holders shall select an underwriter that is reasonably acceptable to
the Company, and the Company and the Holders shall enter into an underwriting
agreement in customary form with such underwriter.
 
(d)            Notwithstanding the foregoing provisions of this Section 2,
 
(i)            the Company shall not be obliged to effect a Demand Registration
pursuant to this Section 2 if a Registration Statement was previously filed as a
result of a request pursuant to this Section 2 within a period of one hundred
twenty (120) days of the Company’s receipt of the Demand Notice;
 
(ii)            if the Company has issued and sold to the public, pursuant to a
registration statement filed under the Securities Act, any of its securities
within three (3) months prior to the date of its receipt of a Demand Notice
pursuant to this Section 2 and the Company’s investment banker has advised the
Company in writing that the registration of the Registrable Securities would
adversely affect the market for the Company’s securities covered by such
Registration Statement, the Company shall have the right to delay the requested
registration of the Registrable Securities for such period as the investment
banker may so advise, but no more than ninety (90) days after the date on which
such Demand Notice was made; and
 
(iii)            the Company shall be entitled to postpone for a reasonable
period of time but in no event more than ninety (90) days the filing of any
Registration Statement otherwise required to be prepared and filed by it
pursuant to this Section 2 if, at the time it receives a Demand Notice pursuant
to this Section 2, the Company determines, in its reasonable judgment, that such
registration and offering would materially interfere with any financing,
acquisition, corporate reorganization or other material transaction involving
the Company or its Affiliates and promptly gives the Holders written notice of
such determination;
 
provided, that the Company may exercise its rights under this Section 2(d) no
more than once during any three hundred sixty-five (365) day period.
4

--------------------------------------------------------------------------------

 
3.                   Piggyback Registration.
 
(a)            If the Company determines at any time before three (3) years
after the Closing Date, to register any of its securities and file a
registration statement thereto under the Securities Act, whether or not for sale
for its own account (other than a registration statement on Form S-4, Form S-8
or any successor or similar form(s), or a registration on any registration form
that does not permit the sale of the Registrable Securities), the Company shall:
 
(i)            promptly (but in no event less than ten (10) Business Days prior
to the anticipated filing date) give to each Holder a written notice thereof
(which shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and
 
(ii)            include in such registration (and any related qualification
under blue sky laws or other compliance), and, subject to this Section 3 in any
underwriting involved therein, all the Registrable Securities specified in a
written request or requests from one or more Holders (provided that such Holder
has indicated within twenty (20) business days after receipt of the written
notice from the Company described in clause (i) above that such Holder desires
to sell its Registrable Securities in the manner of distribution proposed by the
Company).
 
(b)            If the managing underwriter or underwriters for a registration
pursuant to Section 3(a) advises the Company and the Holders in writing that in
its opinion the dollar amount or number of Registrable Securities that the
Holder or Holders desire to sell taken together with all other shares of Common
Stock or other securities which the Company desires to sell exceeds the maximum
dollar amount or maximum number of securities that can be sold in such offering
without adversely affecting the proposed offering price, the timing, the
distribution method or the probability of success of such offering, then the
Company shall include in such registration (i) first, the securities the Company
proposes to register for sale, (ii) second, securities requested to be included
in such registration that are Registrable Securities pro rata among the Holders
on the basis of the number of Registrable Securities so requested to be included
therein, and (iii) third, other securities requested to be included in such
registration, if any.
 
(c)            The Company may in its sole discretion postpone or terminate the
registration subject to this Section 3.
 
5

--------------------------------------------------------------------------------

4.                   Registration Procedures.
 
(a)            Each Holder delivering the Demand Notice or requesting to be
included in a piggy-back registration shall deliver a Notice and Questionnaire
to the Company at least eight (8) Business Days prior to any intended
distribution of Registrable Securities under the Registration Statement and
shall be named as a selling securityholder in the Registration Statement and/or
a related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of Registrable Securities in accordance with applicable
law.
 
(b)            Each Holder that provides a completed Notice and Questionnaire to
the Company pursuant to this Agreement agrees that, if such Holder wishes to
sell Registrable Securities pursuant to a Registration Statement and related
Prospectus, it will do so only in accordance with this Section 4(b) and
Section 4(d).  From and after the date the Registration Statement is declared
effective and the Prospectus contemplated by Section 2(b) is prepared and filed
with the SEC, the Company shall, as promptly as practicable after the date a
Notice and Questionnaire is delivered to it, and in any event upon the later of
(x) ten (10) Business Days after such date (but no earlier than ten (10)
Business Days after effectiveness) or (y) ten (10) Business Days after the
expiration of any Suspension Period in effect when the Notice and Questionnaire
is delivered or put into effect, within five (5) Business Days of such delivery
date:
 
(i)            if required by applicable law, file with the SEC a post-effective
amendment to the Registration Statement or prepare and, if required by
applicable law, file a Prospectus or a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Registration Statement
and the related Prospectus in such a manner as to permit such Holder to deliver
such Prospectus to purchasers of Registrable Securities in accordance with
applicable law and, if the Company files a post-effective amendment to the
Registration Statement, use its commercially reasonable efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is one hundred twenty (120) days after the
date such post-effective amendment is required by this clause to be filed;
 
(ii)            provide such Holder copies of any documents filed pursuant to
Section 4(b)(i); and
 
(iii)            notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 4(b)(i);
 
provided, that if such Notice and Questionnaire is delivered during a Suspension
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Suspension Period in accordance with Section
4(d). Notwithstanding anything contained herein to the contrary, during any
period during which the Company is not entitled to file a Prospectus or a
supplement to a Prospectus (related to an automatic shelf registration
statement) naming new selling security holders, the Amendment Effectiveness
Deadline Date shall be extended by up to five (5) Business Days from the
expiration of a Suspension Period if such Suspension Period shall be in effect
on the Amendment Effectiveness Deadline Date.
 
6

--------------------------------------------------------------------------------

(c)            In connection with the Registration Statement, the Company shall
comply with all the provisions of Section 4(d) hereof and shall use its
commercially reasonable efforts to effect such registration in accordance with
the terms hereof to permit the sale of the Registrable Securities.
 
(d)            In connection with the Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Registrable
Securities, the Company shall:
 
(i)            Subject to any notice by the Company in accordance with this
Section 4(d) of the existence of any fact or event of the kind described in
Section 4(d)(iii)(1), use its commercially reasonable efforts to keep the
Registration Statement continuously effective during the Effectiveness Period;
upon the occurrence of any event that would cause the Registration Statement or
the Prospectus contained therein (A) to contain a material misstatement or
omission or (B) not to be effective or usable for resale of Registrable
Securities during the Effectiveness Period, the Company shall file promptly an
appropriate amendment to the Registration Statement, a supplement to or
amendment of the Prospectus or a report filed with the SEC pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, in the case of clause
(1), correcting any such misstatement or omission, and, in the case of either
clause (1) or (2), use its commercially reasonable efforts to cause any such
amendment to be declared effective and the Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter.
 
(ii)            (x) Prepare and file with the SEC such amendments and
post-effective amendments to the Registration Statement, as may be necessary to
keep the Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply in all material respects with the applicable provisions of Rule 424
under the Securities Act in a timely manner; and comply in all material respects
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
Effectiveness Period in accordance with the intended method or methods of
distribution by the selling Holders thereof set forth in the Registration
Statement or supplement to the Prospectus; and (y) furnish to each Holder (1) as
far as in advance as reasonably practicable before filing the Prospectus or any
supplement or amendment thereto, copies of reasonably complete drafts of all
such documents proposed to be filed, and provide each such Holder the
opportunity to object to any information pertaining to such Holder and its plan
of distribution that is contained therein and make the corrections reasonably
requested by such Holder with respect to such information prior to filing the
Prospectus or supplement or amendment thereto, and (2) such number of copies of
the Prospectus and any supplements and amendments thereto as such Holder may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Prospectus.
 
(iii)            Advise any selling Holder that has provided in writing to the
Company a telephone or facsimile number and address for notice, promptly and, if
requested by such selling Holder, to confirm such advice in writing (which
notice pursuant to clauses (2) through (4) below shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company shall have
remedied the basis for such suspension):
 
7

--------------------------------------------------------------------------------

 
(1) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective,
 
(2) of any request by the SEC for amendments to the Registration Statement or
amendments or supplements to the Prospectus or for additional information
relating thereto,
 
(3) of the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Registrable Securities
for offering or sale in any jurisdiction, or
 
(4) of the existence of any fact or the happening of any event, during the
Effectiveness Period, that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement or the
Prospectus in order to make the statements therein not misleading.
 
(iv)            Before any public offering of Registrable Securities, use its
commercially reasonable efforts to cooperate with the selling Holders and their
counsel in connection with the registration and qualification of the Registrable
Securities under the securities or blue sky laws of such jurisdictions in the
United States as the selling Holders may reasonably request and do any and all
other acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided, however, that the Company shall not be required (A) to
register or qualify as a foreign corporation where it is not now so qualified or
to take any action that would subject it to the service of process in any
jurisdiction where it is not now so subject, other than service of process for
suits arising out of any offering pursuant to the Registration Statement, or
(B) to subject itself to general or unlimited service of process or to taxation
in any such jurisdiction if it is not now so subject.
 
(v)            Unless any Registrable Securities shall be in book-entry form
only, if requested by the selling Holders, cooperate with such Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends
(unless required by applicable securities laws); and use commercially reasonable
efforts to have such Registrable Securities in such denominations and registered
in such names as the Holders may request at least two Business Days before any
sale of Registrable Securities.
 
(vi)            Subject to Section 4(e) hereof, if any fact or event
contemplated by Section 4(d)(iii)(2) through (4) hereof shall exist or have
occurred, use its commercially reasonable efforts to as promptly as practicable
prepare a supplement or post-effective amendment to the Registration Statement
or related Prospectus or any document incorporated therein by reference or file
any other required document so that, as thereafter delivered to the purchasers
of Registrable Securities, the Prospectus will not contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading.
 
8

--------------------------------------------------------------------------------

(vii)            Otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC and all reporting
requirements under the rules and regulations of the Exchange Act.
 
(viii)            Provide to each Holder upon written request each document
filed with the SEC pursuant to the requirements of Section 13 and Section 15 of
the Exchange Act after the effective date of the Registration Statement, unless
such document is available through the SEC’s EDGAR system.
 
(ix)                Make generally available to its security holders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act as
soon as practicable after the effective date of the Registration Statement and
in any event no later than 45 days after the end of a 12-month period (or 90
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
Registration Statement.
 
(e)            Notwithstanding Section 4(d)(i) hereof, the Company may suspend
the effectiveness of the Registration Statement (each such period, a “Suspension
Period”) if (i) the Company is pursuing an acquisition, merger, reorganization,
disposition or other similar transaction and the Company determines in good
faith that the Company’s ability to pursue or consummate such a transaction
would be materially adversely affected by any required disclosure of such
transaction in the Registration Statement, (ii) the Company has experienced some
other material event the disclosure of which at such time, in the good faith
judgment of the Company’s board of directors, based upon the advice of counsel,
would materially adversely affect the Company, (iii) in the reasonable opinion
of the Company’s independent auditors or the counsel for the Company, audited
annual, unaudited interim and pro forma financial statements are required to be
included in the Prospectus pursuant to the rules and regulations of the SEC and
have not been so included, or (iv) the SEC issues a stop order in respect of the
Registration Statement or otherwise prohibits the use of the Prospectus.  Upon
such suspension, the Company shall give notice to the Holders that the
availability of the Registration Statement is suspended and, upon actual receipt
of any such notice, each Holder agrees not to sell any Registrable Securities
pursuant to the Registration Statement until such Holder’s receipt of copies of
the supplemented or amended Prospectus provided for in Section 4(d)(i) hereof. 
The Suspension Period shall not exceed an aggregate of one hundred eighty (180)
days in any 360-day period.  The Company shall not be required to specify in the
written notice to the Holders the nature of the event giving rise to the
Suspension Period, and, except as required by law, such Holders and their
Affiliates shall not make any public disclosure regarding, and shall treat as
confidential, any Suspension Period or Suspension Notice.  The Company shall
promptly notify the Holders when any Suspension Period with respect to the
Registration Statement has been lifted.  The period referred to in Section 2(b)
during which the Registration Statement must be kept effective shall be extended
for an additional number of business days equal to the number of business days
during which the right to sell Registrable Securities under this Agreement was
suspended pursuant to this Section 4(e).
 
9

--------------------------------------------------------------------------------

(f)            Each Holder agrees by acquisition of a Registrable Security that,
upon receipt of any notice (a “Suspension Notice”) from the Company of the
existence of any fact of the kind described in Sections 4(d)(iii)(2) through (4)
or 4(e) hereof, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement until:
 
(i)            such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 4(d)(vi) hereof; or
 
(ii)            such Holder is advised in writing by the Company that the use of
the Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus.
 
If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities that
was current at the time of receipt of such Suspension Notice.
 
(g)            Each Holder agrees by acquisition of a Registrable Security, that
no Holder shall be entitled to sell any of such Registrable Securities pursuant
to a Registration Statement, or to receive a Prospectus relating thereto, unless
such Holder has furnished the Company with a properly completed and signed
Notice and Questionnaire (including the information required to be included in
such Notice and Questionnaire) and the information set forth in the next
sentence.  The Company may require each Notice Holder of Registrable Securities
to be sold pursuant to the Registration Statement to furnish to the Company such
information regarding the Notice Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in such Registration Statement.  Each Notice Holder agrees promptly to furnish
to the Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Notice Holder not
misleading and any other information regarding such Notice Holder and the
distribution of such Registrable Securities as the Company may from time to time
reasonably request in writing.  Any sale of any Registrable Securities by any
Holder shall constitute a representation and warranty by such Holder that the
information relating to such Holder is as set forth in the Prospectus delivered
by such Holder in connection with such disposition, that such Prospectus does
not as of the time of such sale contain any untrue statement of a material fact
relating to or provided by such Holder and that such Prospectus does not as of
the time of such sale omit to state any material fact relating to or provided by
such Holder necessary to make the statements in such Prospectus, in the light of
the circumstances under which they were made not misleading.  The Company may
exclude from such Registration Statement the Registrable Securities of any
Holder that unreasonably fails to furnish such information within five Business
Days after receiving such request.  The Company shall not include in any
registration statement any information regarding, relating to, or referring to
any Holder without the approval of such Holder in writing (not to be
unreasonably withheld).
 
10

--------------------------------------------------------------------------------

5.                   Registration Expenses.
 
All expenses incident to the Company’s performance of or compliance with this
Agreement shall be borne by the Company regardless of whether a Registration
Statement becomes effective, including, without limitation:
 
(a)            all registration and filing fees and expenses;
 
(b)            all fees and expenses of compliance with federal securities and
state blue sky or securities laws;
 
(c)            all expenses of printing (including printing of Prospectuses and,
if applicable, certificates for the Registrable Securities) and the Company’s
expenses for messenger and delivery services and telephone;
 
(d)            all fees and disbursements of counsel to the Company;
 
(e)            all application and filing fees in connection with listing (or
authorizing for quotation) the Registrable Securities on the OTC Bulletin Board
or a national securities exchange pursuant to the requirements hereof; and
 
(f)            all fees and disbursements of independent certified public
accountants of the Company.
 
The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal, accounting
or other duties), the expenses of any annual audit and the fees and expenses of
any Person, including special experts, retained by the Company.  Notwithstanding
anything to the contrary, in no event shall the Company be responsible for any
broker or similar commissions of any Holder or any legal or accounting fees
incurred by any Holder.
 
6.                   Indemnification And Contribution.
 
(a)            In the event of the offer and sale of Registrable Securities
under the Securities Act pursuant to this Agreement, the Company agrees to
indemnify and hold harmless each Holder of Registrable Securities, its
directors, officers, and employees, and agents and each Person, if any, who
controls any such Holder within the meaning of the Securities Act or the
Exchange Act (each, an “Indemnified Holder”), against any loss, claim, damage,
liability or expense, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to resales of the Registrable Securities), to which such Indemnified
Holder may become subject, insofar as any such loss, claim, damage, liability or
action arises out of, or is based upon:
 
(i)            any untrue statement or alleged untrue statement of a material
fact contained in (A) the Registration Statement as originally filed or in any
amendment thereof, in any Prospectus, or in any amendment or supplement thereto,
or (B) any blue sky application or other document or any amendment or supplement
thereto prepared or executed by the Company (or based upon written information
furnished by or on behalf of the Company expressly for use in such blue sky
application or other document or amendment or supplement) filed in any
jurisdiction specifically for the purpose of qualifying any or all of the
Registrable Securities under the securities law of any state or other
jurisdiction (such application or document being hereinafter called a “Blue Sky
Application”); or
 
11

--------------------------------------------------------------------------------

(ii)            the omission or alleged omission to state therein any material
fact required to be stated therein or necessary to make the statements therein
not misleading,
 
and agrees to reimburse each Indemnified Holder promptly upon demand for any
legal or other expenses reasonably incurred by such Indemnified Holder in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company shall not be liable in any such case to the extent that any such
loss, claim, damage, liability or expense arises out of, or is based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company (or based upon written information furnished by or on behalf of the
Company) relating to a Holder by or on behalf of such Holder (or its related
Indemnified Holder) specifically for use therein.
 
(b)            Each Holder, severally and not jointly, agrees to indemnify and
hold harmless the Company, its directors, officers and employees, Affiliates and
agents and each person, if any, who controls the Company within the meaning of
the Securities Act or the Exchange Act against any loss, claim, damage,
liability or expense, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to resales of the Registrable Securities), to which the Company may
become subject, insofar as any such loss, claim, damage, liability or action
arises out of, or is based upon:
 
(i)            any untrue statement or alleged untrue statement of a material
fact contained in (A) the Registration Statement as originally filed or in any
amendment thereof, in any Prospectus, or in any amendment or supplement thereto,
or (B) any Blue Sky Application; or
 
(ii)            the omission or alleged omission to state therein any material
fact required to be stated therein or necessary to make the statements therein
not misleading,
 
but only with respect to any material misstatements or omissions in the written
information relating to such Holder furnished to the Company by or on behalf of
such Holder that has been specifically included in a Registration Statement or
Prospectus.
 
(c)            Promptly after receipt by an indemnified party (the “Indemnified
Party”) under this Section 6 of notice of any claim or the commencement of any
action, the Indemnified Party shall, if a claim in respect thereof is to be made
against the indemnifying party (the “Indemnifying Party”) under this Section 6,
notify the Indemnifying Party in writing of the claim or the commencement of
that action; provided, however, that the failure to notify the Indemnifying
Party (i) shall not relieve the Indemnifying Party from any liability which it
may have under paragraphs (a) or (b) of this Section 6 unless and to the extent
the Indemnifying Party did not otherwise learn of such action and such failure
results in the forfeiture by the Indemnifying Party of substantial rights and
defenses, and (ii) shall not, in any event, relieve it from any liability which
it may have to an Indemnified Party other than under paragraphs (a) or (b) of
this Section 6.  If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified Indemnifying Party, to
assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Party.  After notice from the Indemnifying Party to the Indemnified
Party of its election to assume the defense of such claim or action, the
Indemnifying Party shall not be liable to the Indemnified Party under this
Section 6 for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that the Holders seeking
indemnification under this Section 6 shall have the right to employ a single
counsel to represent jointly the Holders and their officers, employees and
controlling persons who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Holders against the Company
under this Section 6 if the Holders seeking indemnification shall have been
advised by legal counsel that there may be one or more legal defenses available
to such Holders and their respective officers, employees and controlling persons
that are different from or additional to those available to the Company, and in
that event, the fees and expenses of such counsel employed by the Holders shall
be paid by the Company.
 
12

--------------------------------------------------------------------------------

 
(d)            The Indemnifying Party under this Section 6 shall not be liable
for any settlement of any proceeding effected without its written consent, which
shall not be withheld unreasonably, but if settled with such consent or if there
is a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment.  Notwithstanding the foregoing
sentence, if at any time an Indemnified Party shall have requested an
Indemnifying Party to reimburse the Indemnified Party for fees and expenses of
counsel as contemplated by Section 6(c) hereof, the Indemnifying Party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such Indemnifying Party of the aforesaid request and (ii) such
Indemnifying Party shall not have reimbursed the Indemnified Party in accordance
with such request prior to the date of such settlement.  No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any Indemnified Party
is a party, unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such action, suit or proceeding.
 
(e)            If the indemnification provided for in this Section 6 shall for
any reason be unavailable or insufficient to hold harmless an Indemnified Party
under Section 6(a) or 6(b) in respect of any loss, claim, damage or liability
(or action in respect thereof) referred to therein, each Indemnifying Party
shall, in lieu of indemnifying such Indemnified Party, contribute to the
aggregate amount paid or payable by such Indemnified Party as a result of such
loss, claim, damage or liability (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim,
liability, damage or action in respect thereof):
 
(i)            in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holder on the other in connection
with the statements or omissions or alleged statements or alleged omissions that
resulted in such loss, claim, damage or liability (or action in respect
thereof), or
 
13

--------------------------------------------------------------------------------

(ii)            if the allocation provided by Section 6(e)(i) is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative fault referred to in Section 6(e)(i) but also the relative benefits
received by the Company from the offering and sale of the Registrable Securities
on the one hand and a Holder with respect to the sale by such Holder of the
Registrable Securities on the other), as well as any other relevant equitable
considerations.
 
The relative benefits received by the Company on the one hand and a Holder on
the other with respect to such offering and such sale shall be deemed to be in
the same proportion as the net proceeds from the offering of the Registrable
Securities purchased upon exercise of the Warrants in the Exercise Offer (before
deducting expenses) received by the Company, on the one hand, bear to the total
proceeds received by such Holder with respect to its sale of Registrable
Securities on the other.  The relative fault of the parties shall be determined
by reference to whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or written information
furnished to the Company by or on behalf of the Holders specifically for use in
a registration statement on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The Company and each Holder agree that it would not
be just and equitable if the amount of contribution pursuant to this
Section 6(e) were determined by pro rata allocation or by any other method of
allocation that does not take into account the equitable considerations referred
to in the first sentence of this subparagraph (e).
 
The amount paid or payable by an Indemnified Party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 6 shall be deemed to include, for purposes of this Section 6, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending or preparing to defend any such
action or claim.
 
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.  The Holders’
obligations to contribute as provided in this Section 6(e) are several and not
joint.
 
(f)            The provisions of this Section 6 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or any of the officers, directors or controlling persons referred to
in this Section 6, and will survive the sale by a Holder of Registrable
Securities.
 
7.            Rule 144A and Rule 144.  The Company agrees with each Holder, for
so long as any Registrable Securities remain outstanding and during any period
in which the Company (i) is not subject to Section 13 or 15(d) of the Exchange
Act, to make available, upon request of any Holder, to such Holder or beneficial
owner of Registrable Securities in connection with any sale thereof and any
prospective purchaser of such Registrable Securities designated by such Holder
or beneficial owner, the information required by Rule 144A(d)(4) under the
Securities Act in order to permit resales of such Registrable Securities
pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of the
Exchange Act, to make all filings required thereby in a timely manner in order
to permit resales of such Registrable Securities pursuant to Rule 144.
 
14

--------------------------------------------------------------------------------

 
8.                    Miscellaneous.
 
(a)            Remedies.  Each Party to this Agreement acknowledges and agrees
that any failure by such Party to comply with its obligations hereunder may
result in material irreparable injury to the other Parties for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely, and that, in the event of any such failure, in addition to
being entitled to exercise all rights provided to it herein or in the Warrant or
granted by law, including recovery of liquidated or other damages, any other
Party may obtain such relief as may be required to specifically enforce the
failing Party’s obligations hereunder.  Each Party further agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
(b)            Amendments and Waivers.  This Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given, unless the Company has obtained the written
consent of a Majority of Holders; provided, however, that with respect to any
matter that directly or indirectly adversely affects the rights of a Holder or
Holders in a manner different than a manner in which it affects the rights of
other Holders (other than as a result of the Holders holding different amounts
of Registrable Securities), the Company shall obtain the written consent of such
adversely affected Holders.  Notwithstanding the foregoing (except the foregoing
proviso), a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders whose securities
are being sold pursuant to a Registration Statement and does not directly or
indirectly adversely affect the rights of other Holders, may be given by a
Majority of Holders, determined on the basis of Registrable Securities being
sold rather than registered under such Registration Statement.
 
(c)            Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, first class mail
(registered or certified, return receipt requested), facsimile transmission, or
air courier guaranteeing overnight delivery:
 
(i)            if to a Holder, at the address set forth on the records of the
Transfer Agent; and
 
(ii)          if to the Company, initially at its address set forth in the
Warrants.
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if transmitted by facsimile; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
(d)            Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including without limitation and without the need for an express
assignment, subsequent Holders of Registrable Securities.
 
15

--------------------------------------------------------------------------------

(e)            Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(f)            Jurisdiction.  The Company agrees that any suit, action or
proceeding against the Company brought by any Holder, the directors, officers,
employees, Affiliates and agents of any Holder, or by any person who controls
any Holder, arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any State or U.S. federal court in the
State of Delaware, and waives any objection that it may now or hereafter have to
the laying of venue of any such proceeding in such courts, and irrevocably
submits to the non-exclusive jurisdiction of such courts in any suit, action or
proceeding.  To the extent that the Company may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, it hereby irrevocably
waives such immunity in respect of this Agreement, to the fullest extent
permitted by law.  Notwithstanding the foregoing, any action arising out of or
based upon this Agreement may be instituted by any Holder, the directors,
officers, employees, Affiliates and agents of any Holder, or by any Person who
controls any Holder, in any court of competent jurisdiction.
 
(g)            Common Stock Held by the Company.  Whenever the consent or
approval of Holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
 
(h)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(i)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware.
 
(j)            Severability.  If  any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby, it being intended that all of
the rights and privileges of the parties shall be enforceable to the fullest
extent permitted by law.
 
(k)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 
16

--------------------------------------------------------------------------------

(l)            Notification of Transfer Agent.  As promptly as practicable after
a Prospectus or supplement thereto for resale of the Registrable Securities is
ordered effective by the SEC, the Company shall deliver to the transfer agent
for such Common Stock (with copies to the Holder whose Common Stock is included
in such Prospectus or supplement thereto) confirmation that such Prospectus or
supplement thereto has been declared effective by the SEC.
 
 
 
[Signature Page Follows]
 
 
 
17

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 

  COMPANY:       
CONTANGO ORE, INC.
       
By:
 /s/ Leah Gaines
 
Name:
Leah Gaines   
Title:
Vice President and Chief Financial Officer 

 
 
 
 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
 
 

  PURCHASER:              
 
  [l]        Number of Shares:   

 
 
 
 
[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 
Annex A
 
CONTANGO ORE, INC.
 
FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE
 
The undersigned beneficial holder of securities of Contango ORE, Inc. (the
“Company”) understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “SEC”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement,
dated as of November 15, 2016 (the “Registration Rights Agreement”), between the
Company and the Purchasers named therein.  A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below.  All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Registration Rights Agreement.
 
Each beneficial holder of Registrable Securities (each a “beneficial owner”), is
entitled to the benefits of the Registration Rights Agreement.  In order to sell
or otherwise dispose of any Registrable Securities pursuant to the Registration
Statement, a beneficial owner of Registrable Securities generally will be
required to be named as a selling securityholder in the related prospectus,
deliver a prospectus to purchasers of Registrable Securities and be bound by
those provisions of the Registration Rights Agreement applicable to such
beneficial owner (including certain indemnification provisions as described
below).  Beneficial owners that do not complete this Notice and Questionnaire
and deliver it to the Company as provided below will not be named as selling
securityholders in the prospectus and therefore will not be permitted to sell
any Registrable Securities pursuant to the Registration Statement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
A-1

--------------------------------------------------------------------------------

 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Registration Statement.  The undersigned, by signing and returning this Notice
and Questionnaire, understands that it, he or she will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.
 
Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company’s directors and officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against certain losses arising in
connection with statements concerning the undersigned made, with the approval of
the undersigned, not to be unreasonably withheld, in the Company’s Registration
Statement or the related prospectus in reliance upon the information provided in
this Notice and Questionnaire.
 
If the Selling Securityholder transfers all or any portion of the Registrable
Securities listed in Item 3 below after the date on which such information is
provided to the Company, the Selling Securityholder agrees to notify the
transferee(s) at the time of the transfer of its rights and obligations under
this Notice and Questionnaire and the Registration Rights Agreement, and the
Company will require such transferree(s) to execute a questionnaire and such
other documentation to ensure compliance with applicable law and regulations.
 
A-2

--------------------------------------------------------------------------------

 
QUESTIONNAIRE
 
Please respond to every item, even if your response is “none.”  If you need more
space for any response, please attach additional sheets of paper.  Please be
sure to indicate your name and the number of the item being responded to on each
such additional sheet of paper, and to sign each such additional sheet of paper
before attaching it to this Questionnaire.  Please note that you may be asked to
answer additional questions depending on your responses to the following
questions.
 
If you have any questions about the contents of this Questionnaire or as to who
should complete this Questionnaire, please contact Ms. Leah Gaines of the
Company at telephone number:
 
(713) 877-1311
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:
 
1.
Your Identity and Background as the Beneficial Owner of the Registrable
Securities. 
 
   
(a)
Your full legal name:
   
 
           
(b)
Your business address (including street address) (or residence if no business
address), telephone number and facsimile number:
 
     
Address:
     
 
     
Telephone No.:
     
Fax No.:
     
 
   
(c)
Are you a broker-dealer registered pursuant to Section 15 of the Exchange Act?
 
     
☐ Yes.
     
☐ No.
 
 
   
(d)
If your response to Item 1(c) above is no, are you an "affiliate" of a
broker-dealer registered pursuant to Section 15 of the Exchange Act?
 
     
☐ Yes.
     
☐ No.
 
 
     
For the purposes of this Item 1(d), an "affiliate" of a registered broker-dealer
includes any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

 
A-3

--------------------------------------------------------------------------------

 

 
(e) 
Full legal name of person through which you hold the Registrable Securities —
(i.e., name of your broker or the DTC participant, if applicable, through which
your Registrable Securities are held):          Name of Broker:        DTC No.: 
      Contact person:       Telephone No.:           
2. 
Your Relationship with the Company. 
     
(a) 
Have you or any of your affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) held
any position or office or have you had any other material relationship with the
Company (or its predecessors or affiliates) within the past three years?        
      ☐ Yes.        ☐ No.         
(b)
If your response to Item 2(a) above is yes, please state the nature and duration
of your relationship with the Company:                       
3. 
Your Interest in the Registrable Securities. 
         
(a)
State the type and amount of Registrable Securities beneficially owned by you:  
                          State the CUSIP No(s). of such Registrable Securities
beneficially owned by you:                          
(b)
Other than as set forth in your response to Item 3(a) above, do you beneficially
own any other securities of the Company?               ☐ Yes.       ☐ No.      
     
(c)
  If your answer to Item 3(b) above is yes, state the type, the aggregate amount
and CUSIP No. of such other securities of the Company beneficially owned by
you:               Type:        Aggregate amount:        CUSIP No.:   

 
 
A-4

--------------------------------------------------------------------------------

 

 
(d) 
Did you acquire the securities listed in Item 3(a) above in the ordinary course
of business?            ☐ Yes.      ☐ No.         
(e) 
At the time of your purchase of the securities listed in Item 3(a) above, did
you have any agreements or understandings, direct or indirect, with any person
to distribute the securities?            ☐ Yes.     ☐ No.         
(f) 
If your response to Item 3(e) above is yes, please describe such agreements or
understandings:                   

 
4. 
Nature of your Beneficial Ownership.
       
(a) 
Check if the beneficial owner set forth in your response to Item 1(a) is any of
the below: 
       
(i) 
A reporting company under the Exchange Act. ☐            
(ii) 
A majority owned subsidiary of a reporting company under the Exchange Act. ☐    
       
(iii) 
A registered investment fund under the Investment Act of 1940. ☐

 

 
(b) 
If the beneficial owner of the Registrable Securities set forth in your response
to Item 1(a) above is a limited partnership, state the names of the general
partners of such limited partnership:                                 

 

   
(i)
With respect to each general partner listed in Item 4(b) above who is not a
natural person and is not publicly-held, name each shareholder (or holder of
partnership interests, if applicable) of such general partner. If any of these
named shareholders are not natural persons or publicly-held entities, please
provide the same information. This process should be repeated until you reach
natural persons or a publicly-held entity.                         

 
 
A-5

--------------------------------------------------------------------------------

 
 

 
(c)
Name your controlling shareholder(s) (the “Controlling Entity”). If the
Controlling Entity is not a natural person and is not a publicly-held entity,
name each shareholder of such Controlling Entity. If any of these named
shareholders are not natural persons or publicly-held entities, please provide
the same information. This process should be repeated until you reach natural
persons or a publicly-held entity.
         
(i)
(A) Full legal name of Controlling Entity(ies) or natural person(s) who have
sole or shared voting or dispositive power over the Registrable Securities:    
                                            (B) Business address (including
street address) (or residence if no business address), telephone number and
facsimile number of such person(s):                   Address:         
Telephone No.:            Fax No.:                      (C) Name of
shareholders:                                              
(ii) 
(A) Full legal name of Controlling Entity(ies):                                
                (B) Business address (including street address) (or residence if
no business address), telephone number and facsimile number of such person(s):  
                Address:            Telephone No.:            Fax No.:         
         
(iii) 
Name of shareholders:                                

 
 
A-6

--------------------------------------------------------------------------------

 
5. 
Short Positions        (A) Do you have an existing short position in the equity
securities of the Company?             ☐ Yes.      ☐ No.         (B) If the
answer to (A) is “Yes,” please describe the equity securities involved and the
size of the short position.                        (C) If the answer to (A) is
“Yes” and the short position was created prior to the registration of the
Registrable Securities, the short position may not be closed out with any
Registrable Securities you own.     
6. 
Plan of Distribution.        Except as set forth below, the undersigned
(including its donees or pledgees) intends to distribute the Registrable
Securities listed above in Item 3 pursuant to the Registration Statement only as
follows (if at all): Such Registrable Securities may be sold from time to time
directly by the undersigned or, alternatively, through underwriters,
broker-dealers or agents. If the Registrable Securities are sold through
underwriters, broker-dealers or agents, the Selling Securityholder will be
responsible for underwriting discounts or commissions or agents’ commissions in
accordance with the Registration Rights Agreement. Such Registrable Securities
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of sale, at varying prices determined at the time of sale or
at negotiated prices. Such sales may be effected in transactions (which may
involve block transactions) (i) on any national securities exchange or quotation
service on which the Registrable Securities may be listed or quoted at the time
of sale, (ii) in the over-the-counter market, or (iii) in transactions other
than on such exchanges or services or in the over-the-counter market. The
Selling Securityholder may pledge or grant a security interest in some or all of
the Registrable Securities owned by it and, if it defaults in the performance of
its secured obligations, the pledgees or secured parties may offer and sell the
Registrable Securities from time to time pursuant to the prospectus. The Selling
Securityholder also may transfer and donate the Registrable Securities in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling securityholder for purposes of the
prospectus.        State any exceptions here:             

 
A-7

--------------------------------------------------------------------------------

 
Note:  In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.
 
The undersigned acknowledges its, his or her obligation to comply with the
provisions of the Exchange Act and the rules thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Registrable Securities pursuant
to the Registration Rights Agreement.  The undersigned agrees that neither it,
he, she nor any person acting on its, his or her behalf will engage in any
transaction in violation of such provisions.
 
The undersigned beneficial owner and selling securityholder hereby acknowledges
its, his or her obligations under the Registration Rights Agreement to indemnify
and hold harmless certain persons as set forth therein.  Pursuant to the
Registration Rights Agreement, the Company has agreed under certain
circumstances to indemnify the undersigned beneficial owner and selling
securityholder against certain liabilities.
 
In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Registration
Statement remains effective.
 
All notices to the beneficial owner hereunder and pursuant to the Registration
Rights Agreement shall be made in writing to the undersigned at the address set
forth in Item 1(b) of this Notice and Questionnaire.
 
By signing below, the undersigned acknowledges that it, he or she is the
beneficial owner of the Registrable Securities set forth herein, consents to the
disclosure of the information contained in this Notice and Questionnaire and the
inclusion of such information in the Registration Statement and the related
prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the
Registration Statement and the related prospectus.
 
Once this Notice and Questionnaire is executed by the undersigned beneficial
owner and received by the Company, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives and assigns of the Company and the
undersigned beneficial owner.  This Notice and Questionnaire shall be governed
in all respects by the laws of the State of New York, without giving effect to
rules governing the conflict of laws.
 
A-8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 

Dated:  FOR INDIVIDUALS*             Signature of selling stockholder          
        [Print full name of selling stockholder]                  FOR ENTITIES  
              [Print full name of selling stockholder]                      
By:          Name:      Title:         
[Print full name and title of authorized agent [and attach evidence of authority
to act as such]]

 
 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE TO CONTANGO ORE, INC. AS FOLLOWS:
 


 
Contango ORE, Inc.
3700 Buffalo Speedway, Suite 925
Houston, Texas 77098
Attention:  Leah Gaines
Facsimile:  713-621-7329
 




A-9